USCA11 Case: 21-13138      Date Filed: 05/13/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13138
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOHN ERNST TENNANT, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 1:20-cr-00037-AW-GRJ-1
                   ____________________
USCA11 Case: 21-13138            Date Filed: 05/13/2022        Page: 2 of 8




2                         Opinion of the Court                     21-13138


Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
        John Ernst Tennant, Jr. appeals his sentence for producing,
receiving, and possessing child pornography. He argues that the
district court improperly applied a five-level enhancement to his
sentence under U.S.S.G. § 2G2.2(b)(5) because the acts of produc-
tion of child pornography that the court relied upon to find a pat-
tern of activity involving sexual abuse or exploitation of a minor
were part of the charged conduct in the indictment and potentially
involved the same child. Because Mr. Tennant’s arguments run
contrary to the Sentencing Guidelines 1 commentary and our prec-
edent, we affirm. 2
                                      I
       In 2020, Mr. Tennant was indicted on and found guilty of,
among other things, one count of production of child pornography
in violation of 18 U.S.C. § 2251(a). After trial, a probation officer
prepared a presentence investigation report detailing the offense


1 Mr. Tennant further asserts that the district court’s procedurally erroneous
decision to apply the § 2G2.2(b)(5) sentencing enhancement resulted in the
imposition of a substantively unreasonable sentence. Because we affirm the
application of the enhancement, that latter argument fails.
2 We assume the parties’ familiarity with the facts and procedural history and
set out only what is necessary to explain our decision. As to issues not dis-
cussed, we summarily affirm.
USCA11 Case: 21-13138        Date Filed: 05/13/2022    Page: 3 of 8




21-13138               Opinion of the Court                       3

conduct. As relevant here, the PSR noted that Mr. Tennant pro-
duced at least five images of child pornography. These sexually
exploitative photographs included two different images depicting
the same child—K.H.—taken on November 12, 2001, and October
31, 2001, and a third image depicting an unidentified child taken on
March 13, 2000.
       The PSR recommended a five-level sentencing enhance-
ment under U.S.S.G. § 2G2.2(b)(5) based upon Mr. Tennant’s pro-
duction of these sexually exploitative images, as well as a Florida
case from 1991 where Mr. Tennant was accused of molesting a
three-year-old girl. Mr. Tennant submitted several objections to
the guidelines calculation in the PSR, including the application of
the five-level enhancement under § 2G2.2(b)(5). Specifically, Mr.
Tennant objected to any reliance on the 1991 case because he was
never arrested or prosecuted on the allegations against him.
       At the sentencing hearing, the district court agreed with
Mr. Tennant on the latter point and expressly did not consider the
1991 allegations. But the district court disagreed with his argu-
ments that (i) the § 2G2.2(b)(5) enhancement should not apply if
the instances of sexual abuse captured in the photographs “in-
volve[d] the same child” and (ii) the government had not proven
otherwise. See D.E. 94 at 9–12. The district court found that §
2G2.2(b)(5) only required that the photos demonstrate Mr. Ten-
nant committed separate acts of sexual abuse of a minor and that
the photographs indeed depicted Mr. Tennant abusing two differ-
ent children on separate occasions.
USCA11 Case: 21-13138         Date Filed: 05/13/2022    Page: 4 of 8




4                      Opinion of the Court                 21-13138

        Ultimately, the district court adopted the PSR’s guideline
calculation, including the § 2G2.2(b)(5) enhancement. In doing so,
the district court explicitly noted that it was imposing a sentence it
“would have imposed even if [the court] agreed with [Mr. Tennant]
on the pattern or practice enhancements[.] So, even if you took off
the 10 points . . . it still would have been the same sentence because
. . . anything less, given the seriousness of the offense . . . would
have been insufficient.” D.E. 94 at 38–39.
                                  II
        We review the district court’s factual findings at sentencing
for clear error. See United States v. Foster, 155 F.3d 1329, 1331
(11th Cir. 1998). A factual finding is clearly erroneous if, after re-
viewing all the evidence, we are left with a definite and firm con-
viction that a mistake has been made. See id. We review the dis-
trict court’s interpretation of the sentencing guidelines issues and
its application of the guidelines to the facts de novo. See United
States v. Cubero, 754 F.3d 888, 892 (11th Cir. 2014).
                                 III
       Mr. Tennant challenges the § 2G2.2(b)(5) enhancement for
engaging in a pattern of activity involving the sexual abuse or ex-
ploitation of a minor. He argues that the district court improperly
relied on testimony from government witnesses who stated that
the images depicted “the sexual abuse of arguably the same child
in the years 2000 and 2001[.]” Appellant’s Br. at 13. He further
USCA11 Case: 21-13138         Date Filed: 05/13/2022     Page: 5 of 8




21-13138                Opinion of the Court                         5

asserts that the photographs cannot form the basis for enhance-
ment because that conduct was already charged in the indictment.
                                  A
        The Sentencing Guidelines impose a five-level enhancement
on a defendant convicted of distributing child pornography under
18 U.S.C. § 2252A if the defendant engaged in a pattern of activity
involving the sexual abuse or exploitation of a minor. See U.S.S.G.
§ 2G2.2(b)(5). That five-level enhancement can be applied to a de-
fendant if his conduct violated 18 U.S.C. § 2251(a). See id. Under
that statute, anyone who “employs, uses, persuades, induces, en-
tices, or coerces any minor to engage in . . . any sexually explicit
conduct for the purpose of producing any visual depiction of such
conduct . . . shall be punished as provided under subsection (e).”
18 U.S.C. § 2251(a).
       The commentary to U.S.S.G. § 2G2.2 explains that the term
“pattern of activity involving the sexual abuse or exploitation of a
minor” means any combination of two or more separate instances
of the sexual abuse or sexual exploitation of a minor by the defend-
ant, regardless of whether the abuse or exploitation “(A) occurred
during the course of the offense; (B) involved the same minor; or
(C) resulted in a conviction for such conduct.” Id. at cmt. n.1.
“[C]ommentary in the Guidelines Manual that interprets or ex-
plains a guideline is authoritative unless it violates the Constitution
or a federal statute, or is inconsistent with, or a plainly erroneous
reading of, that guideline.” Stinson v. U.S., 508 U.S. 36, 38 (1993).
USCA11 Case: 21-13138         Date Filed: 05/13/2022    Page: 6 of 8




6                      Opinion of the Court                 21-13138

        We have explicitly held that a defendant’s current offense of
conviction may be relied upon as one of the instances forming a
pattern of activity involving the sexual abuse or exploitation of a
minor. See United States v. Rothenberg, 610 F.3d 621, 625 & n.5
(11th Cir. 2010) (noting that, in the comments to § 2G2.2(b)(5), “the
term ‘pattern of activity’ . . . is defined to include any two or more
occasions of prohibited sexual conduct whether or not such con-
duct occurred during the course of the instant offense”). And, as
Mr. Tennant conceded at his sentencing hearing, we have also held
that a § 2G2.2(b)(5) enhancement is properly applied to a defendant
who sexually abuses the same child on two separate occasions. See
United States v. Isaac, 987 F.3d 980, 994 (11th Cir. 2021) (further
finding a pattern of abuse because the conduct “occurred on two
different days” and was, therefore, “not continuous”).
                                  B
       As an initial matter, we conclude that it was not clear error
for the district court to find that Mr. Tennant produced both the
March 2000, and October 2001 and November 2001 photographs.
The government introduced evidence demonstrating that (i) the
photographs were taken with the same camera used to photograph
Mr. Tennant’s wife and the interior of Mr. Tennant’s home in 2001;
(ii) Mr. Tennant’s wife identified his hand and stomach in a sani-
tized copy of the sexually exploitative photographs of K.H.; and (iii)
the photographs were stored with other images of child pornogra-
phy on an external hard drive located in Mr. Tennant’s office. Both
Mr. Tennant’s wife and K.H.’s mother, moreover, testified that
USCA11 Case: 21-13138         Date Filed: 05/13/2022    Page: 7 of 8




21-13138               Opinion of the Court                         7

K.H. was staying in the daycare operated inside of Mr. Tennant’s
home during the time the photographs of K.H. were taken in Oc-
tober and November 2001. And though the toddler in the March
2000 photograph could not be identified, floral furniture in the pho-
tograph matched a piece of floral furniture that was in Mr. Ten-
nant’s home around the same period of time.
       The district court did not err in imposing the five-level en-
hancement under § 2G2.2(b)(5). See U.S.S.G. § 2G2.2 cmt. n.1;
Isaac, 987 F.3d at 994. As Mr. Tennant has already conceded, a de-
fendant has engaged in a pattern of sexually abusive activity of a
minor where that activity occurred on “at least two separate occa-
sions.” Isaac, 987 F.3d at 994. The activity does not need to involve
two different victims. See id. Therefore, the district court’s finding
that Mr. Tennant produced the images of child pornography in
March 2000 and October 2001—without more—is enough to sup-
port the application of the § 2G2.2 enhancement. See id.
       Finally, the district court was free to rely on the child por-
nography produced by Mr. Tennant in March 2000 and October
2001 when deciding whether to apply the § 2G2.2(b)(5) enhance-
ment, even if those images were produced in connection with the
underlying criminal conviction. See § 2G2.2 cmt. n.1. Mr. Tennant
asserts that our decision in United States v. Turner, 626 F.3d 566,
573 (11th Cir. 2010), holds otherwise, but he misunderstands that
case. There, we held that the district court could not rely on the
offense of conviction to support the enhancement because the de-
fendant was convicted of receipt and possession of child
USCA11 Case: 21-13138         Date Filed: 05/13/2022    Page: 8 of 8




8                      Opinion of the Court                 21-13138

pornography—not production of child pornography. See id. at
568-69. Because the commentary to § 2G2.2(b)(5) expressly states
that receipt or possession offenses do not constitute sexual abuse
or exploitation of a minor for purposes of the sentencing enhance-
ment, we observed that the underlying offense of conviction for
the defendant in Turner could not form the basis for that particular
enhancement. See id.
        Here, Mr. Tennant was convicted of receipt, possession, and
production of child pornography. Production offenses are ex-
pressly included as examples of “sexual abuse or exploitation of a
minor” under the guidelines and specifically contemplated in the
commentary to § 2G2.2. Accordingly, Mr. Tennant’s argument
fails on this front as well.
                                 IV
       In sum, the district court did not err in applying the enhance-
ment under § 2G2.2(b)(5). The record reflects that Mr. Tennant
produced child pornography on at least two separate occasions.
Based on our precedent, that suffices to establish a pattern of activ-
ity of sexually abusing minors. Accordingly, we affirm Mr. Ten-
nant’s sentence.
       AFFIRMED.